Citation Nr: 1527207	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-25 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pension and Insurance Center in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than January 9, 2009, for payment of accrued benefits.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1957 to March 1961.  Unfortunately, the Veteran died in December 2011.  The Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  Jurisdiction of the claims file rests with the St. Paul Regional Office (RO).  

Prior to the Veteran's death, he had perfected an appeal to the Board of Veterans' Appeals (Board) with respect to the issues of entitlement to service connection for a paralyzed lung disability and a right leg disability.  These claims were remanded by the Board in May 2011, but remained unadjudicated by the Board prior to his death. As such, as a matter of law, these claims of the Veteran did not survive his death. Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Accordingly, the Board dismissed the Veteran's appeal with respect to the issues of entitlement to service connection for a paralyzed lung disability and a right leg disability in February 2012. 

The Appellant submitted an application for substitution and Dependency and Indemnity Compensation (DIC) in December 2011, well within one year of the Veteran's death.  By operation of law, this claim also serves as an application for accrued benefits based on the claims for service connection for a paralyzed lung condition and a right leg disability pending at the time of the Veteran's death.  38 C.F.R. § 3.1000(c).  The Appellant also indicated that she was claiming entitlement to service connection for the cause of the Veteran's death. The Board granted entitlement to service connection for a paralyzed lung disability, a right leg disability, and the Veteran's cause of death in a March 2013 decision.  A rating decision that month assigned an overall disability rating of 100 percent beginning January 9, 2009, the date of the Veteran's claims for a paralyzed lung disability and a right leg disability.  The Appellant appealed, claiming an earlier effective date.  She perfected her appeal with an August 2013 VA-9 Form.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Several important documents are located in Virtual VA, such as the December 2012 notice letter, February 2013 VA Form 21-22a, April 2013 lump sum compensation award, and the August 2013 Statement of Case.  


FINDINGS OF FACT

1.  Service connection for post-polio syndrome, neurologic amyotrophy, and infectious neuritis was denied by final Board decision of August 2007.

2.  The Veteran did not file a new claim for entitlement to service connection for a paralyzed lung disability or a right leg disability prior to January 9, 2009.  


CONCLUSION OF LAW

Entitlement to an effective date prior to January 9, 2009, for accrued benefits due to entitlement to service connection for a paralyzed lung disability or a right leg disability is not warranted. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5110, 5121, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 3.1000 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant was given notice regarding the relationship between substitution and accrued benefits in May 2012.  Given that service connection, a rating, and an effective date have been assigned for a paralyzed lung disability and a right leg disability, no further notice under the Veterans Claims Act of 2000 is required.  

Effective Date

The effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

In pursuing service connection for a paralyzed lung condition and right leg disability prior to his death, the Veteran asserted that these conditions were the result of "Post-Polio Syndrome" (PPS) which had its onset either during or shortly after service.  Several claims had been raised over the years and denied.  The most recent final denial was in a Board decision of August 2007.

Pertinent evidence of record prior to the Veteran's death included a history of polio in 1942 with no current residuals of polio noted on his service entrance examination.  Within two years of the Veteran's separation from service in 1963, there was documented pathology involving the claimed right leg disability in the form of University of Nebraska Hospital records demonstrating atrophy of the right lower extremity.  

Additional evidence of record prior to the Veteran's death included a January 1978 statement from a private physician (who reported in a subsequent statement in December 1979 that he been treating the Veteran since 1963) who indicated that the Veteran had developed a symptomatic neuromuscular disease "which may have originated as polio." 

A February 2005 statement from this same physician, after remarking that he had knowledge of the Veteran's disability due to polio prior to the Veteran's service because he was his family physician, reported that that he noticed that the Veteran had increased pain and weakness, to include in his right leg, shortly after his return from service.  This physician concluded that heavy lifting during the Veteran's active service increased the disability due to PPS. 

An August 2006 report from a post-polio unit of a private medical facility found that it was "most likely" that the Veteran had PPS with manifestations to include weakness in each leg.  

In a statement from a private physician dated and received shortly before the Veteran's death in October 2011, the medical assessment was advanced Chronic Obstructive Pulmonary Disease and PPS.  The physician indicated that he had reviewed "multiple" medical records pertaining to the Veteran, and that based on such a review, there was "at least a 50% chance that his current [PPS] was aggravated by his time in the military service."  In supporting this assertion, he cited to medical journals documenting that "excessive exertion or overuse predisposes to new weakness in [PPS]." 

To the extent that the evidence set forth above has identified disability of the right leg, but not specifically the lung, as being due to PPS, the Veteran's death certificate listed the immediate cause of death as respiratory failure, due to, or as a consequence of, PPS.  Such a finding indicates that the disability attributable to PPS also involved the lungs. 

The Veteran reopened claims for entitlement to service connection for a paralyzed lung disability and a right leg disability in a letter received by VA on January 9, 2009.  At that time, the Veteran also sought to reopen his claim for post-polio.  VA denied all three of these claims in February 2009 rating decision.  The Veteran only appealed the claims of entitlement to service connection for a paralyzed lung disability and a right leg disability.  

Given the above evidence, the Board, post remand, granted entitlement to service connection for a paralyzed lung disability and a right leg disability, in a March 2013 decision.  The RO assigned an overall disability rating of 100 percent, effective January 9, 2009, the date of the Veteran's claims.  VA records from April 2013 show payment of accrued benefits for the period from February 1, 2009 to November 30, 2011.  These dates represent the first day of the month after the Veteran's claim and the last day of the month prior to the Veteran's death.   

While there is evidence of several claims of post-polio that predate January 9, 2009, these claims were denied and final.  There are records in the claims file that note a lung disability and a right leg disability prior to January 9, 2009.  Despite this, the Veteran's reopened claim for these disabilities was January 9, 2009.  As the date of the claim is later than the date entitlement arose, it will be used as the effective date for accrued benefits.  Therefore, the effective date remains January 9, 2009.  Earlier decisions were final.

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to an effective date earlier and January 9, 2009 for payment of accrued benefits is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


